456 F.2d 686
Joseph PARISI, Appellant,v.Major General Phillip B. DAVIDSON et al., Appellees.
No. 25773.
United States Court of Appeals,Ninth Circuit.
April 6, 1972.

Richard L. Goff (argued), Douglas M. Schwab, San Francisco, Cal., for appellant.
Steven Kazan, Asst. U. S. Atty.  (argued), James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for appellees.
ORDER OF REVERSAL AND REMAND
Before HAMLEY, ELY and CARTER, Circuit Judges.
PER CURIAM.


1
This court's judgment in the subject cause, reported at 435 F.2d 299 (9th Cir. 1970), and affirming the judgment of the District Court, has now been reversed by the Supreme Court of the United States.  Parisi v. Davidson, 405 U.S. 34, 92 S. Ct. 815, 31 L. Ed. 2d 17 (1972).


2
Pursuant to the Supreme Court's mandate, filed in the office of the Clerk of this court on March 24, 1972, the judgment of the District Court is now reversed, and the cause is remanded to that court for further proceedings not inconsistent with the opinion of the Supreme Court.


3
So ordered.